CUDAHY,
dissenting:
I do not believe that there is any federal jurisdiction over the purported writ of habeas corpus since no violation of the federal constitution or federal law is alleged. Although insufficiency of the evidence implicates the Due Process Clause of the Fourteenth Amendment (see In re Winship, 397 U.S. 358, 364, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970)), the crux of the petitioner’s argument concerns a question of state law—whether a defendant can be found guilty of aiding and abetting a lesser related offense of the principal—which is not appropriate for federal review. Therefore, the petition must be dismissed.